DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-17, and 19-21 are pending in the application with claims 5-14 withdrawn. Claims 1-3, 15-17, and 19-21 are examined herein.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims cure the 35 U.S.C. 112(b) rejections of record.

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues “arms 69, 70 of Commissariat are forced radially outward with respect to the center axis of grab 1 away from the center axis of grab 1 by the rotation of sleeve 5,” citing Figures 2-3 and pages 3, lines 52-74 and lines 112-126 of Commissariat. However, Commissariat teaches on page 3, line 126–page 4, line 1: “The operations described above are, of course, repeated in exactly the opposite order when … such an element is to be gripped.” While Commissariat details the procedures for forcing the arms 69, 70 radially outward by rotation of sleeve 5, Commissariat further teaches the arms 69, 70 can also be forced radially inward by rotation of sleeve 5.

Further, Applicant's argument that the examiner has applied hindsight reasoning is unpersuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant argues “the Office Action does not even attempt to provide an explanation as to how or why one of skill in the art would have used arms 69, 70 that move radially outwardly to grip a CRDS that is radially inside of the unlatching tool 2 of Tylman.” As explained above, Commissariat teaches the arms 69, 70 move both radially outwardly and radially inwardly, with the radially inward movement used for gripping an element (Commissariat, page 3, line 126–page 4, line 1). Applicant further argues “the reasoning provided in the Office Action for combining Tylman and Commissariat to obtain the claimed subject matter is a mere assertion that the references could have been combined, not that it would have been obvious to have combined them in such a manner without the benefit of the present application.” Examiner refers to paragraph 19 of the Non-Final Rejection mailed 01/11/2021 which explains (1) how Commissariat could be combined with Tylman (“The combination would merely require a rotation of the pins around which Tylman's latches pivot to accommodate Commissariat's latches, which would have been well within the level of ordinary skill in the art”) and (2) why one of skill in the art would have found it obvious to combine Commissariat with Tylman (“It would have been obvious to a POSA to modify Tylman's latches to rotate in the manner because Commissariat teaches the latches restrict rotational movement of the tool (Commissariat, page 3, lines 63-67). Further, a POSA would have been motivated to combine Tylman with Commissariat for the predictable purpose of protecting the latches in the unlatched configuration by enclosing them within the housing (see Commissariat, Fig. 2)” (emphasis added)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,025,720 (“Tylman”) in view of GB Publication No. 1,088,969 (“Commissariat”).

Regarding claim 1, Tylman discloses (see Tylman, Fig. 1) an unlatching tool (2) configured for actuating a movable section of a control rod drive shaft in a pressurized water reactor (Tylman, 1:15-20), the unlatching tool extending longitudinally along a center axis (Tylman, Fig. 1) and comprising:
a base (14) (Tylman, Fig. 4);
a gripper assembly (generally 56) configured for gripping the movable section of the control rod drive shaft (Tylman, Fig. 6, 4:39-47);
a rod (26, 46) movably connecting the gripper assembly to the base (Tylman, Figs. 4, 14, 6:43-53); and
a mechanical actuator (18) fixed to the base (Tylman, Figs. 3-4) and configured to raise and lower the gripper assembly (Tylman, 4:20-26, 6:43-53);
an outer assembly (74, 90, 92) rotatably fixed to the base (Tylman, Fig. 1, 6:19-21);
an inner support assembly (4, 10, 12) non-rotatably fixed to the base (Tylman, Figs. 3-6, 3:66-4:1);
a latch (8) rotatably coupled to the inner support assembly (Tylman, 4:47-50); and
a latch actuator (68, 70, 72) fixed to the outer assembly (Tylman, Fig. 1, 4:64-65) and configured for rotating the outer assembly (Tylman, 6:19-21).
perpendicular to the center axis of the unlatching tool (Tylman, Figs. 9, 12), but does not disclose the latch rotates about a latch axis extending parallel to the center axis of the tool as claimed. 

Commissariat teaches (see Commissariat, Figs. 2-3) a tool for grabbing nuclear fuel elements including latches (69, 70) which rotate about a latch axis extending parallel to a center of the grabbing tool when an outer assembly (5) is rotated (Commissariat, Figs. 2-3, page 2, lines 111-118, page 3, lines 42-59). 

Tylman’s unlatching tool in combination with Commissariat’s latches would have produced an unlatching tool comprising latches rotatably coupled to the inner support assembly for rotation about a latch axis extending parallel to a center axis of the unlatching tool, i.e., Applicant’s claimed invention (see Tylman, Fig. 9 and Commissariat Figs. 1B, 2 annotated below). The combination would merely require a rotation of the pins around which Tylman’s latches pivot to accommodate Commissariat’s latches, which would have been well within the level of ordinary skill in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify Tylman’s latches to rotate in the manner as taught by Commissariat because Commissariat teaches the latches restrict rotational movement of the tool (Commissariat, page 3, lines 63-67). Further, a POSA would have been motivated to combine Tylman with Commissariat for the predictable purpose of protecting the latches in the unlatched configuration by enclosing them within the housing (see Commissariat, Fig. 2). 

    PNG
    media_image1.png
    1051
    827
    media_image1.png
    Greyscale
 
(From left to right) Commissariat, Figs. 1B, 2 (top view of latching mechanism); Tylman Fig. 9 (annotated).

Regarding claim 3, Tylman in view of Commissariat teaches the unlatching tool as recited in claim 1. Tylman further discloses wherein the gripper assembly is configured such that raising of the gripper assembly forces grippers (”button fingers 56”) of the gripper assembly radially inward (Tylman, Figs. 9, 14, 5:50-54). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tylman in view of Commissariat further in view of U.S. Patent No. 4,713,210 (“Germer”). 

Regarding claim 2, Tylman in view of Commissariat teaches the unlatching tool as recited in claim 1, but does not explicitly teach the mechanical actuator is a screw jack.

Germer teaches (see Germer, Fig. 1) a grappling tool for lifting control rods in a nuclear reactor (Germer, 1:9-17), the tool comprising a mechanical actuator (D) that is a screw jack (Germer, 4:9-15; rotation of screw drive 16 causes upward and downward movement of the driveline L).

A POSA would have been motivated to modify Tylman-Commissariat’s unlatching tool to include the screw jack as taught by Germer for the predictable purpose of providing accurate and deliberate position control of the gripper assembly (Germer, 2:61-3:3).

Allowable Subject Matter
Claims 15-17 and 19-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646